Citation Nr: 1622248	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Veteran Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from to April 1960 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Denver, Colorado.  A transcript of the proceeding has been associated with the claims file.  

In August 2015, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See, e.g., VA Memo, March 2016; see also Evans Army Hospital Letter, October 2011.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left and right hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder disorder, to include DJD, was not manifest during service or within one year of separation.  The left shoulder disorder is unrelated to service.

2.  The Veteran's left shoulder disorder, to include DJD, is not shown to be caused or permanently made worse by a service connected disease or injury.

3.  The Veteran's right shoulder disorder, to include DJD, was not manifest during service or within one year of separation.  The right shoulder disorder is unrelated to service.

4.  The Veteran's right shoulder disorder, to include DJD, is not shown to be caused or permanently made worse by a service connected disease or injury.


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disorder, to include DJD, was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The Veteran's left shoulder disorder, to include DJD, is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).

3.  The Veteran's right shoulder disorder, to include DJD, was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The Veteran's right shoulder disorder, to include DJD, is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection for a left and right shoulder disorders, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a February 2010 notice letter fully satisfied the notice requirements of the VCAA.  The letter explained what evidence was necessary to substantiate the claims, and which types of evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and Evans Army Hospital treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran was provided with a VA examinations relating to his claims in November 2011 and February 2016.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate rationales for his conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.  

In August 2015, the Board remanded the shoulder claims so that he could be afforded another opportunity to identify any outstanding treatment records relating to his claim, and to obtain a new medical opinion to address whether the Veteran's shoulder disorders are secondary to his service-connected lumbosacral disability and carpal tunnel syndrome.  Pursuant to the Board's remand directives, in August 2015, the AMC sent a letter to the Veteran requesting that he identify any outstanding treatment records for VA to obtain, but no response was received.  Also, in February 2016, the Veteran was afforded a new VA examination (by the same VA examiner), and the examination report addresses whether the Veteran's shoulder disorders are caused or aggravated by his service-connected lumbosacral and carpal tunnel disabilities, and it provides an adequate rationale for the conclusions provided.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

At the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, elicited testimony on the elements necessary to substantiate the appeal, identified potential evidentiary defects, suggested the submission of certain additional evidence, and held the file open for 60 days to provide an opportunity to submit additional evidence.  See 38 C.F.R. § 3.103(c)(2) (2015).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2015).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from April 1960 to May 1984.  He claims that he has a bilateral shoulder disorder due to his active service.

The Veteran testified at the Board hearing that he was a mess sergeant in service, and that his job duties included unloading and setting up large mess tents and mess equipment, and unloading rations from trucks and bringing them to the ration or mess tent, and that oftentimes he was given pain relievers while in the field (he indicated these instances may have been undocumented).  He testified that the C ration boxes weighed 40 pounds, and that the mess tents weighed around 300 to 400 pounds and required five to eight people to set up.

The Veteran's DD Forms 214 reflect that from April 1960 to May 1965 he served as a cook, and then from May 1965 to May 1984 he was a mess steward, food service specialist, and food service sergeant.  The forms also show that he served in Vietnam from March 1966 to March 1967, and in Korea from August 1969 to September 1971.

Regarding his service treatment records, they show no left shoulder complaints.  Regarding the right shoulder, a November 1964 record reflects the Veteran reported right shoulder pain after waxing a car.  No subsequent right shoulder complaints are shown in the service treatment records.  January 1968 and November 1982 examination reports show musculoskeletal examination was normal, except that questionable or possible osteoarthritis was generally noted, although the November 1982 report of medical history reflects the Veteran denied experiencing painful shoulders.  

The Board notes that there is no evidence of left or right shoulder arthritis within one year of the Veteran's separation from service.  Therefore, service connection may not be presumed under 38 C.F.R. § 3.309(a).

Post-service, regarding the left shoulder, an August 1999 Evans Army Clinic Hospital (ACH) record reflects the Veteran reported left shoulder pain for two days and that he felt like he pulled a muscle.  A left shoulder strain was diagnosed.   A September 1999 record reflects he complained of intermittent bilateral shoulder pain associated with exertion, and shoulder pain, probably muscular, resolving, was diagnosed.  A May 2002 left shoulder x-ray report was normal.  May 2006 records reflect he reported left shoulder pain for two to three months, noting he was a grocery bagger at the commissary, and left shoulder rotator cuff tendonitis was diagnosed and an x-ray was ordered.  The May 2006 left shoulder x-ray report includes findings of DJD.  A December 2015 VA x-ray revealed moderate left shoulder degenerative changes.

Regarding the right shoulder, as noted above, a September 1999 Evans ACH record reflects he complained of intermittent bilateral shoulder pain, and the clinician diagnosed shoulder pain, probably muscular, resolving.  A May 2006 Evans ACH record reflects examination of the right shoulder was normal.  An October 2008 VA examination report relating to an unrelated claim reflects the VA examiner noted that the Veteran's right shoulder pain was due to rotator cuff impingement.  A November 2011 x-ray  in connection with a VA examination (discussed below) revealed degenerative changes.  A March 2012 VA orthopedic record notes that a right shoulder x-ray showed significant arthritis.  December 2015 VA right shoulder x-ray report reflects marked degenerative changes were found.

The Veteran was provided with VA examinations relating to his claims in November 2011 and February 2016.

The November 2011 VA examination report reflects that the VA examiner noted the Veteran's medical history of treatment for his right shoulder in 1984 after waxing a car, and his subsequent medical history.  The examiner also noted that the Veteran reported that in service in 1961, he fell off a truck and landed on the right side of his body hitting his right shoulder.  The VA examiner diagnosed right shoulder DJD and opined that it is less likely than not related to the Veteran's active service, reasoning that there was no evidence of any right shoulder injury in service, no follow-up treatment in service after the one 1984 incident, the Veteran had no complaints at the time of separation, and there was no record of ongoing care for a continuing or chronic right shoulder condition since service.  The examiner did not record any left shoulder diagnosis or provide any opinion regarding the left shoulder.  The examiner also did not address secondary service connection in this examination report.

The February 2016 VA examination report (prepared by the same VA examiner) reflects the VA examiner noted that the Veteran had DJD of both the left and right shoulders.  The VA examiner opined that the Veteran's shoulder conditions are less likely than not related to his active service.  The examiner made reference to his prior examination report relating to his rationale.  The examiner further reasoned that the Veteran had no post-service complaints of shoulder problems for 15 years after service until 1999.  The examiner also noted that the 2002 Evans ACH x-ray of the left shoulder was normal, and that radiologic evidence of degenerative changes was not shown until 2006 for the left shoulder and 2011 for the right shoulder.

Regarding secondary service connection, the VA examiner further opined that the Veteran's left and right shoulder conditions were less likely than not caused by his service-connected lumbosacral and carpal tunnel syndrome disabilities, and that they were not aggravated by such.  The examiner reasoned that there are no biomechanical reasons for his back or carpal tunnel syndrome to cause to aggravate his current shoulder conditions.  

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's left and right shoulder disorders, including DJD, are related to his active service, or caused or aggravated by his service-connected lumbosacral disability or carpal tunnel syndrome.  The Board finds the VA examiner's November 2011 and February 2016 opinions to be the most probative evidence of record as to the etiology of the Veteran's left and right shoulder disorders.  The examiner took a history from the Veteran, reviewed the treatment records, examined him, and provided detailed findings and a detailed rationale for his conclusions.  The Board notes there is no medical opinion that contradicts the opinions of the VA examiner in November 2011 and February 2016.  Regarding direct service connection, the Board adds that as shown above, no left shoulder pathology was noted during service, including no arthritis.  Although the Veteran reported right shoulder pain once in December 1964 after waxing a car, no subsequent complaints were shown for his remaining 20 years of service, his separation examination shows that musculoskeletal examination was normal, no arthritis was ever shown, and he specifically denied any shoulder pain.  Thus, he did not have characteristic manifestations sufficient to identify a chronic disease entity.  38 C.F.R. § 3.303(b).  

The Board acknowledges that the Veteran asserted at the Board hearing that he believes that the wear and tear from unloading and setting up mess tents and equipment and rations, as well as a lack of milk in service, caused his shoulder disorders, including arthritis.  The Board also acknowledges that the Veteran implicitly opines, in the alternative, that his shoulder disorders were caused by his service-connected lumbosacral disorder and his carpal tunnel syndrome.  While the Board acknowledges his assertions, as well as his credible and competent testimony regarding his job duties in service as a mess sergeant and the lack of adequate milk in service, the Board ultimately finds the medical opinions of the VA examiner to be more persuasive based on the more detailed findings and rationale provided in his reports.  In addition, as noted above, the Veteran specifically denied shoulder pain around the time of separation, which the Board finds weighs heavily against the persuasive value of the Veteran's assertion that his shoulder problems began in service.

In summary, the Board concludes that the Veteran's left and right shoulder disorders are not shown to be related to his active service, or caused or aggravated by service-connected disease or injury, and that service connection is therefore not warranted; the preponderance of the evidence is against the claims, and the benefit of the doubt rule is therefore not for application.

ORDER

Entitlement to service connection for a left shoulder disorder, to include DJD, is denied.

Entitlement to service connection for a right shoulder disorder, to include DJD, is denied.


REMAND

The Veteran also claims that he has left and right hip disorders, to include DJD, due to his active service.  In the alternative, he asserts they are secondary to his service-connected lumbosacral disability and carpal tunnel syndrome.

In August 2015, the Board remanded the Veteran's claims so that he could be afforded another opportunity to identify any outstanding treatment records relating to his claim, and so that a new VA medical opinion could be obtained to address the Veteran's secondary service connection theory of entitlement.  Pursuant to the Board's remand directives, in August 2015, the AMC sent a letter to the Veteran requesting that he identify any outstanding treatment records for VA to obtain, but no response was received.  Also, the Veteran was afforded a new VA examination in February 2016, which examination report answered the questions posed by the Board.

However, regrettably, it appears there may be outstanding treatment records relating to the Veteran's claim.  In August 2013, the Veteran wrote that he had received more recent treatment for his hips at the Evans ACH, and requested that the more recent treatment records be associated with the claims file.  In that regard, the Board notes that the claims file includes records from Evans ACH dated through November 2010.  Therefore, this matter should be remanded so that any outstanding treatment records relating to the Veteran's hips from Evans ACH dated from November 2010 to present may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding treatment records from Evans ACH relating to treatment for the Veteran's hips dated from November 2010 to present.

If more recent records from Evans ACH are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


